JUDGMENT
Tsoucalas, Senior Judge:
On July 10, 1996, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), three issues arising from the administrative review, entitled Final Results of Antidumping Duty Administrative Reviews and Revocation in Part of an Antidumping Duty Order, 58 Fed. Reg. 39,729 (1993).
Pursuant to the remand, Commerce filed its Final Results of Redeter-mination Pursuant to Court Remand, Slip Op. 96-108 (July 10, 1996) (“Remand Results”). In accordance with the Court’s remand order, Commerce did the following in the Remand Results: (1) recalculated constructed value for FAG Italia S.p.A. without applying best information available to the actual cost of related-party inputs; (2) calculated separate dumping margins for FAG (U.K.) Limited and Barden Corporation (U.K.) Limited; and (3) corrected the error in the Statistical Analysis Software program. Commerce having complied with the Court’s order, it is hereby
Ordered that the Remand Results are affirmed, and it is further
Ordered that all other issues having been decided, this case is dismissed.